Detailed Action 
Notice of Pre-AIA  or AIA  Status

	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement	

	The information disclosure statement (IDS) submitted on 04/19/2021 and 06/23/2021 and 01/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. Examiner notes that reference H09170898A does not provide any translation, such as a translated abstract, and therefore was not considered. 

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling a UAV with onboard processing.

	Regarding claim 1 the relevant art Duggan et al. (US Pre-Granted Publication No. US 2005/0004723 A1 hereinafter “Duggan”) in view of Solomon (US Pre-Granted Publication No. US 2004/0030449 A1 hereinafter “Solomon”) discloses an unmanned aerial vehicle with a processing unit to determine a trajectory of the UAV to avoid a target (Duggan [0063]) but fails to disclose wherein the transition of the vehicle is based on onboard processing of the UAV scene changes. Specifically, the relevant art fails to disclose “An unmanned aerial vehicle (UAV) comprising: a processing unit which transitions the UAV from a first trajectory to impact a target to a second trajectory to avoid impact of the target by the UAV, wherein the transition is responsive to an indicator generated by onboard processing of the processing unit as an autonomous determination of scene change.”. 

	Claims 2-13 are also allowed due to their dependence on claim 1. Additionally, claims 14-20 are allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664